                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

                                 Case No. 1:19-CV-386

MARY SMITH, as Administrator of the
ESTATE OF MARCUS DEON SMITH,
deceased,

             Plaintiff,
                                               THE CITY OF GREENSBORO’S
      v.
                                             MOTION TO STAY THE OPERATION
                                               OF THE ORDER TO PRODUCE
CITY OF GREENSBORO, Greensboro
                                              BODY-WORN CAMERA FOOTAGE
Police Officers JUSTIN PAYNE,
                                             PENDING FILING AND DISPOSITION
ROBERT DUNCAN, MICHAEL
                                                     OF OBJECTIONS
MONTALVO, ALFRED LEWIS,
CHRISTOPHER BRADSHAW, LEE
                                                (EXPEDITED CONSIDERATION
ANDREWS, DOUGLAS STRADER, and
                                                       REQUESTED)
JORDAN BAILEY, and Guilford EMS
Paramedics ASHLEY ABBOTT and
DYLAN ALLING,

             Defendants.



      Pursuant to Local Rule 72.3, Defendant City of Greensboro (the “City”),

respectfully requests that the Court stay the Order granting Plaintiff’s Motion to Compel

Defendant City of Greensboro to Produce Body Worn Camera Footage of Prior RIPP

Hobble Incidents pending the filing and determination of objections the City intends to

make pursuant to Federal Rule of Civil Procedure 72. (D.E. 96.) Pursuant to Local Rule

72.3, this motion is first made to the assigned United States Magistrate Judge. The City

requests expedited consideration. In support of this Motion, the City shows the Court the

following:




      Case 1:19-cv-00386-LCB-JLW Document 97 Filed 05/06/21 Page 1 of 6
       1.     Mary Smith, as Administrator of the Estate of Marcus Deon Smith,

(“Plaintiff”) commenced this action with the filing of a Complaint on 10 April 2019.

(D.E. 1.)

       2.     On 15 January 2021, Plaintiff moved to compel the City to produce body

worn camera footage (“BWC”) of prior incidents when a hobble restraint was used to

restrain a suspect. (D.E. 84.)

       3.     The City responded to the motion on 5 February 2021, (D.E. 87), along

with Declarations by Greensboro’s Chief of Police Brian L. James, (D.E. 89), and

Greensboro Police Department (“GPD”) Lieutenant Adam Bell, (D.E. 88), outlining the

burden on the GPD if Plaintiff’s motion were to be granted. The motion and response

thereto raised issues of first impression.

       4.     Plaintiff replied on 17 February 2021. (D.E. 91.)

       5.     On 28 April 2021, the Court, without a hearing, granted Plaintiff’s motion

in part, and ordered the City to produce BWC from 50 incidents that most closely precede

8 September 2018. (D.E. 58.) The BWC from those 50 incidents must be produced

within 45 days of the Court’s Order, 14 June 2021. (Id.)

       6.     Pursuant to Federal Rule of Civil Procedure 72(a), the City intends to file

and serve written objections to the Order. Under Rule 72(a), the objections are due by 12

May 2021.

       7.     Therefore, under Local Rule 72.3, the City seeks a stay of the operation of

the Order until the Court rules on the City’s written objections.


                                             2


      Case 1:19-cv-00386-LCB-JLW Document 97 Filed 05/06/21 Page 2 of 6
       8.     “[T]he power to stay proceedings is incidental to the power inherent in

every court to control the disposition of the causes on its docket with economy of time

and effort for itself, for counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248,

254 (1936).

       9.     In evaluating whether to issue a stay pending appeal, courts consider

multiple factors including, “the length of the requested stay, the hardship that [] the

movant would face if the motion were denied, the burden a stay would impose on the

nonmovant, and whether the stay would promote judicial economy by avoiding

duplicative litigation.”   In re Mut. Funds Inv. Litig., No. 04-MD-15862, 2011 WL

3819608, at *1 (D. Md. Aug. 25, 2011).

       10.    The City would face significant hardship absent a stay. Although the Order

described a “limited production,” after an initial review by the GPD, the BWC from the

50 incidents includes at least 681 separate BWC videos from 274 officers totaling

approximately 176 hours of footage. James Second Decl. ¶ 5. The file size is over 83

GB. Id.

       11.    The City respectfully submits that the Order misapprehended the burden it

placed on the City and GPD related to producing this amount of BWC, by directing that

the GPD does not have to act consistently with at least some of the provisions related to

release of BWC found in N.C. Gen. Stat. § 132-1.4A, without a full analysis. In his

Second Declaration, Chief James explains his concerns on this issue how, even under the

Order, proper police practices and other statutory requirements would still require the


                                            3


      Case 1:19-cv-00386-LCB-JLW Document 97 Filed 05/06/21 Page 3 of 6
GPD to follow the review, notice, and redaction standard procedures he outlined in his

first Declaration.   Id. ¶ 7. Thus, the process of producing this large amount of BWC

would be burdensome and disruptive to the functions of the GPD, primarily its

Professional Standards Division. Id. ¶¶ 9-10.

        12.   The requested stay of the operation of the Order will likely be short. At the

latest, the objections will be fully briefed and ripe for review by the Court by 2 June

2021.

        13.   Finally, staying the operation of the Order will not impose a major burden

on Plaintiff. Any previous delay related to the outcome was determined by Plaintiff.

Although the City responded to Plaintiff’s requests for production on 19 August 2020,

(D.E. 85-2), Plaintiff requested, for the first time, the BWC of other incidents involving

the use of a hobble three months later, on 20 November 2020, (D.E. 85-4). Plaintiff did

not move to compel the BWC until 15 January 2021. (D.E. 85.) Additionally, Plaintiff

will not be harmed if the motion to stay is granted because even if the Court upholds the

Order, the only affect being when Plaintiff receives the BWC.

        14.   Counsel for the City has discussed the issue of a stay of the operation of the

Order with Plaintiff’s counsel, and are advised that Plaintiff does not agree to this

request.

        15.   Additional support for this motion is set forth in the accompanying brief

and the Second Declaration of Chief James.




                                             4


        Case 1:19-cv-00386-LCB-JLW Document 97 Filed 05/06/21 Page 4 of 6
       WHEREFORE, for the reasons stated herein and in the accompanying brief, the

City respectfully requests that the Court stay the operation of the Order pending the filing

and determination of the City’s objections to it.

      This the 6th day of May, 2021.

                                          /s/ Alan W. Duncan
                                          Alan W. Duncan (NCSB No. 8736)
                                          Stephen M. Russell, Jr. (NCSB No. 35552)
                                          Hillary M. Kies (NCSB No. 46176)
                                          MULLINS DUNCAN HARRELL
                                              & RUSSELL PLLC
                                          300 N. Greene St., Suite 2000
                                          Greensboro, NC 27401
                                          aduncan@mullinsduncan.com
                                          srussell@mullinsduncan.com
                                          hkies@mullinsduncan.com

                                          Counsel for Defendants City of Greensboro,
                                          Payne, Duncan, Montalvo, Lewis, Bradshaw,
                                          Andrews, Strader, and Bailey




                                             5


      Case 1:19-cv-00386-LCB-JLW Document 97 Filed 05/06/21 Page 5 of 6
                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing document was electronically

filed with the Clerk of Court through the CM/ECF system, which will send notice of

filing to counsel of record.

       This the 6th day of May, 2021.

                                              /s/ Alan W. Duncan
                                              Alan W. Duncan




                                          6


      Case 1:19-cv-00386-LCB-JLW Document 97 Filed 05/06/21 Page 6 of 6
